SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES DWS VARIABLE SERIES I DWS International VIP Effective April 15, 2011, the following information replaces the disclosure contained under the “PRINCIPAL INVESTMENT STRATEGY” sub–heading of the “FUND DETAILS” section of the fund’s prospectuses: Main investments. Although the fund can invest in companies of any size and from any country, it invests mainly in common stocks of established companies in countries with developed economies (other than the United States). Management process. Portfolio management aims to addvalue through stock selection. The investment team utilizes a proprietary investment process designed to identify attractive investment candidates from an extensive pool of fundamental research resources, which identify investments that may offer the potential for price appreciation. The investment process also takes into consideration various factors – including country and sector weightings, style and other risk targets relative to the benchmark – and assists portfolio management in devising allocations among particular securities. Portfolio management may buy a security when its research resources indicate the potential for future upside price appreciation or their investment process identifies an attractive investment opportunity. Conversely, portfolio management may sell a security when its research resources indicate limited future upside or their investment process identifies more attractive investment opportunities elsewhere. Derivatives. Portfolio management generally may use futures contracts, which are a type of derivative (a contract whose value is based on, for example, indices, currencies or securities) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. In addition, portfolio management generally may use forward currency contracts, which are a type of derivative, to hedge the fund’s exposure to changes in foreign currency exchange rates on its foreign currency denominated holdings and to facilitate transactions in foreign currency denominated securities. Portfolio management may generally use structured notes to gain exposure to local shares in foreign markets. The fund may also use various types of derivatives (i) for hedging purposes; (ii) for risk management; (iii) for non–hedging purposes to seek to enhance potential gains; or (iv) as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Securities lending. The fund may lend securities (up to one–third of total assets) to approved institutions. April 11, 2011 PROSTKR-51 Effective April 15, 2011, the following information replaces the disclosure contained under the “MANAGEMENT” sub–heading of the “WHO MANAGES AND OVERSEES THE FUNDS” section of the fund’s prospectuses: Thomas Voecking, Managing Director. Portfolio Manager of the fund. Joined the fund in 2011. · Joined Deutsche Asset Management in 1991 as a project manager in Global Technology Services before becoming responsible for the performance measurement of institutional client portfolios. Other company positions include analyst at DB Research and Head of the Strategic Asset Consulting team. · Senior Portfolio Manager Fixed Income Overlay Management: Frankfurt. · MS, University of Muenster. Jason E. Inzer, Director. Portfolio Manager of the fund. Joined the fund in 2011. · Joined Deutsche Asset Management in 1997 as technology manager for equity research in Japan. In 2003, became global database head for Global Markets Research. · Portfolio Engineering & Analytics: New York. · BA, The Ohio State University. Please Retain This Supplement for Future Reference April 11, 2011 PROSTKR-51
